PER CURIAM.
James Meredith Clifton appeals the posteonviction court’s order on his motion for posteonviction relief filed in accordance with Florida Rule of Criminal Procedure 3.850. In his motion, Clifton alleged two claims for relief. In its order, the posteon-viction court granted the relief Clifton requested in claim one of his motion but failed to address Clifton’s second claim. Therefore, we reverse and remand for the posteonviction court to reconsider Clifton’s motion. On remand, if the posteonviction court summarily denies Clifton’s second claim, it must set forth its reasoning and attach any portions of the record that conclusively refute Clifton’s claim. See Carroll v. State, 914 So.2d 1014 (Fla. 2d DCA 2005); O’Neill v. State, 861 So.2d 1234 (Fla. 2d DCA 2003).
Affirmed in part, reversed in part, and remanded for further proceedings.
STRINGER, SILBERMAN, and WALLACE, JJ„ Concur.